Per Curiam.
[¶ 1] The North Dakota Department of Transportation appeals from the district court's judgment reversing an administrative hearing officer's decision revoking Deanne M. Brekhus's driving privileges for 180 days.
[¶ 2] The administrative hearing officer found law enforcement had reason to believe Brekhus committed a moving traffic violation and Brekhus refused to submit to either on-site screening or chemical tests. The district court reversed, concluding the evidence presented at the administrative hearing was obtained in violation of Brekhus's constitutional rights. The Department appealed, arguing the evidence was obtained under the hot pursuit exception to the warrant requirement. We agree, concluding City of Bismarck v. Brekhus , 2018 ND 84, ¶ 27, 908 N.W.2d 715, controls in this appeal. There, we held the officer's warrantless, limited entry into Brekhus's open garage while in hot pursuit was constitutionally reasonable. We summarily reverse the judgment under N.D.R.App.P. 35.1(b) and reinstate the administrative order.
[¶ 3] Gerald W. VandeWalle, C.J.
Daniel J. Crothers
Lisa Fair McEvers
Jon J. Jensen
Jerod E. Tufte